Exhibit 10.13

 

 

THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THIS
SECURED NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

SECURED PROMISSORY NOTE

$600,000

August 9 2018

Folsom, California

 

FOR VALUE RECEIVED, Prisim Technologies Group, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Novelty Capital Partners I,
LLC (the “Holder”), or its registered assigns, in lawful money of the United
States of America and in immediately available funds, the principal sum of
$600,000, together with accrued and unpaid interest thereon, each due and
payable on the date and in the manner set forth below. This Note is issued
pursuant to the Securities Purchase Agreement, dated as of 6 August, 2018 (the
“Purchase Agreement”). Capitalized words used but not otherwise defined
hereunder shall have the meaning ascribed to such terms in the Purchase
Agreement.

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) AND AN INTELLECTUAL PROPERTY SECURITY AGREEMENT (“THE IP
SECURITY AGREEMENT”), EACH DATED AS OF THE DATE HEREOF AND EXECUTED BY THE
COMPANY FOR THE BENEFIT OF THE PURCHASER. ADDITIONAL RIGHTS OF THE PURCHASER ARE
SET FORTH IN THE SECURITY AGREEMENT AND THE IP SECURITYAGREEMENT.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Principal Repayment. The outstanding principal amount of this Note, and all
accrued and unpaid interest thereon, shall be due and payable on August 6, 2021
(the “Maturity Date”).

 

2. Interest. The Company further promises to pay interest on the outstanding
principal amount hereof from the date hereof, until payment in full, which
interest shall be payable at the rate of ten percent (10%) per annum (the
“Stated Interest Rate”) or the maximum rate permissible by law, whichever is
less. Interest shall accrue daily be due and payable on the Maturity Date, and
shall be calculated on the basis of a 365-day year for the actual number of days
elapsed. Upon the occurrence and during the continuance of an Event of Default,
all amounts owing hereunder shall bear interest at the Stated Interest Rate plus
two percent per annum.

 

3. Place of Payment. All amounts payable hereunder shall be payable at the
office of Holder, unless another place of payment shall be specified in writing
by Holder. All payments hereunder shall be made without any set-off,
counterclaim defenses, withholding (for taxes or otherwise) or reduction of any
kind.

 

4. Application of Payments. Payment on this Note shall be applied first to costs
in connection with the collection amounts due hereunder, accrued interest and
thereafter to the outstanding principal balance hereof. This Note may be prepaid
in whole or in part at any time without penalty or premium. Any interest accrued
on the amounts so prepaid to the date of such prepayment shall be paid at the
time of any such prepayment.

 

5. Event of Default. Each of the following events shall be an “Event of Default”
hereunder:

 

(a)

the Company fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable;

 

1

--------------------------------------------------------------------------------

 

 

(b)

the Company shall default in its performance of any other covenant under this
Note or any of the Transaction Documents, which default is not cured within the
earlier of (i) five days after notice thereof from Holder and (ii) ten days
after the Company has become aware or should have become aware of such failure;

 

(c)

the Company breaches any representation or warranty contained in this Note or
any Transaction Document and such breach adversely affects, or could reasonably
be expected to adversely affect, any of the Holder’s rights or obligations under
this Note or any Transaction Document;

 

(d)

a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under (A) any of
the Transaction Documents (except for a default caused by Company’s breach of
Section 4.5 or 7.12 of the Securities Purchase Agreement) or (B) any other
material agreement, lease, document or instrument to which the Company or any
subsidiary is obligated;

 

(e)

the Company or any subsidiary shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $150,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

(f)

the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event. “Bankruptcy
Event” means any of the following events: (i) the Company or any Significant
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (ii) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty days after commencement, (iii) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered,
(iv) the Company or any Significant Subsidiary thereof suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within sixty calendar days after such appointment,
(v) the Company or any Significant Subsidiary thereof makes a general assignment
for the benefit of creditors, (vi) the Company or any Significant Subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts, (vii) the Company or any Significant
Subsidiary thereof admits in writing that it is generally unable to pay its
debts as they become due, (viii) the Company or any Significant Subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing;

 

(g)

the Company shall be a party to any Change of Control Transaction or shall sell
or dispose of all or in excess of 33% of its assets in one transaction (other
than the contingent value rights contemplated in Section 4.5(b) of the Purchase
Agreement) or a series of related transactions (whether or not such sale would
constitute a Change of Control Transaction). “Change of Control Transaction”
means the occurrence after the date hereof of any of (i) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 33% of the voting securities of the
Company, (ii) the Company merges into or consolidates with any other person or
entity, or any person or entity merges into or consolidates with the Company
and, after giving effect to such transaction, the stockholders of the Company
immediately prior to such transaction own less than 66% of the aggregate voting
power of the Company or the successor entity of such transaction, (iii) the
Company sells or transfers all or substantially all of its assets to another
person or entity and the stockholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the acquiring
entity immediately after the transaction, or (iv) a replacement at one time or
within a three year period of more than one-half of the members of the board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the original issue date of this Note (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors of the Company was approved by a
majority of the members of the board of directors who are members on the date
hereof); or

 

2

--------------------------------------------------------------------------------

 

 

(h)

any monetary judgment, writ or similar final process shall be entered or filed
against the Company, any subsidiary or any of their respective property or other
assets for more than $50,000, and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of forty five calendar
days.

 

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, automatically, be
immediately due, payable and collectible by Holder. In connection with such
acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 5. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

6. Waivers. The Company (a) waives presentment, demand, protest or notice of any
kind in connection with this Note and (b) agrees, in the event of an Event of
Default, to pay to the Holder of this Note, on demand, all costs and expenses
(including reasonable legal fees and expenses as and when incurred), incurred in
connection with the enforcement and/or collection of this Note. The right to
plead any and all statutes of limitations as a defense to any demands hereunder
is hereby waived to the full extent permitted by law.

 

7. Purchase Agreement. This Note is issued under and entitled to the benefits of
the Purchase Agreement. Article 7 of the Purchase Agreement shall apply to this
Note mutatis mutandis.

 

8. Governing Law. This Note shall be governed by and construed under the laws of
the State of Delaware applicable to contracts made in and to be solely performed
in Delaware.

 

9. Amendments. No amendment, modification or waiver of any provision of this
Note nor consent to departure by the Company therefrom shall be effective,
irrespective of any course of dealing, unless the same shall be in writing and
signed by the Company and the Holder.

 

10. Successors and Assigns. This Note may be transferred only in compliance with
the provisions herein and upon its surrender to the Company for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, this Note shall be
reissued to, and registered in the name of, the transferee, or a new Note for
like principal amount and interest shall be issued to, and registered in the
name of, the transferee. Interest and principal shall be paid solely to the
registered holder of this Note. Such payment shall constitute full discharge of
the Company’s obligation to pay such interest and principal.

 

11. Registered Form. This Note is in registered form within the meaning of 26
C.F.R. Section 1.871-14(c)(1)(i) for United States federal income and
withholding tax purposes. This Note may be transferred only upon its surrender
to the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form reasonably satisfactory to
the Company. Thereupon, this Note shall be reissued to, and registered in the
name of, the transferee, or a new Note for like principal amount and interest
shall be issued to, and registered in the name of, the transferee.

 

3

--------------------------------------------------------------------------------

 

 

12. Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

 

13. Secured Obligation. The obligations of the Company under this Note are
secured by all assets of the Company pursuant to the Security Agreement, dated
as of August 9, 2018 between the Company and Novelty Capital Partners I, LLC.

 

The Company has caused this Note to be issued as of the date first written
above.

 

PRISIM TECHNOLOGIES GROUP, INC.

 

 

By:        /s/ L. Eric Loewe___________________

Name:   L. Eric Loewe

Title:  SVP, General Counsel and Secretary

 

4

 